PER CURIAM.
We affirm defendant’s conviction for attempted possession of cocaine.
However, we agree with defendant that conditions 11, 12, 13, and 18 of the conditions of probation imposed in his sentence had not been orally pronounced by the trial court and are, therefore, not properly a part of the sentence. See Zachary v. State, 559 So.2d 105 (Fla. 2d DCA 1990).
We do not find merit in defendant’s remaining contention concerning the award of fees and costs which had been agreed to by defendant as a part of his plea bargain.
The conviction is affirmed. The sentence is remanded for correction in accordance with this opinion.
RYDER, A.C.J., and LEHAN and PARKER, JJ., concur.